Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Ms. Barbara Johnson, on June 1, 2022.
The application has been amended as follows.  Claim 3 has been amended as shown below.  Claims 2 and 8, drawn to non-elected inventions (Groups) have been canceled as shown below.  
2.  (canceled)   

3.  (currently amended) The oral dosage form of claim 1, wherein each oral dosage form contains less than 10% water selected from the group consisting of and a combination thereof.

8.  (canceled) 

The following is an examiner’s statement of reasons for allowance.  The claims are free of the prior art.  Gandolfi et al. (“Hemp hurds biorefining:  a path to green L-(+)-lactic acid production,” Bioresource Technology 191:59-65, 2015) disclose a composition comprising enzymatic digestion products of hemp pomace (also known as hemp hurds or biomass or cake), sugars and polysaccharides derived from hemp fiber, and a probiotic bacterium, Bacillus coagulans.  The bacterium ferments the sugars and polysaccharides to yield lactic acid, which can be subsequently polymerized to make plastics.  Hemp hurds comprise cellulose, 44%, lignin, 23%, and hemicellulose, 25%.  See pp. 60, 61, 63 and 64.  But, the reference does not disclose a composition comprising hemp pomace/hurds and the probiotic bacterium.  (Regarding fiber solubility, the solubility of these fibers depends on the pH of the solution in which they are dissolved or suspended.  The closer the pH is to 7, the less soluble are the fibers.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-05-27